The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

Claims 1-43 have been originally filed.  Per Preliminary Amendment of 11/03/2020, claims 21-43 are canceled.  Claims 1-20 are pending. 



101 NON-STATUTORY TEMPLATE

Claim Rejections - 35 USC § 101
101 Rejection

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method, and thus said claims are properly drawn to one of the four statutory categories of invention.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include determining a presence or an absence of signals from regions on a substrate, using L bits of information to determine a presence or an absence of a target analyte.

Claim 18 addresses that the claimed method is computer-implemented. However, other than reciting “computer-implemented” nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of “computer-implemented” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.



 Mathematical concepts recited in the claims include “determining K bits of information per cycle for N distinct target analytes and using said K bits of information to determine L total bits of information, wherein K x M = L bits of information and L > log2 (N) “
Step 2A-2

The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, and/or insignificant pre-solution activity.  

The steps of contacting analytes with probes is a pre-solution activity directed to generating signal sequence information being analyzed.  The steps of contacting analytes with probes do not apply, rely on, or use the judicial exception addressed in the comparison steps drawn to judicial exception as addressed above.

It is noted that in the parent application, 14/443655, applicant pointed at Fig. 24  and argued  that the improvement of the method is to enhance the accuracy of detection using the redundant bits of information, and that the single-molecule identification was performed with a "Reed Solomon error correction" which includes  detection of a probe color sequence including parity symbols (i.e., redundant bits).  However, as addressed in the parent application, the instant claims are not limited to use of a particular error correction code, such as Reed-Solomon code (nor the claims of the instant application are drawn to using any error correction code to compare observed and referenced signal sequence).  Further, even if use of the particular mathematical approach, Reed-Solomon code, has been claimed  the Reed-Solomon codes are, in general, a broad range of block-based error correcting codes , not limited to particular situation  (detection of a probe color sequence, etc.) of Example described in the specification.   Furthermore, more importantly, an improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

Step 2B
Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.

The claims address the step determining presence of molecule analytes by contacting molecule analytes with ordered probe reagent set and detecting presence or absence of signal(s). Those skilled in the art would understand that using probes directed to target analytes is well understood, routine and conventional activities previously known in analytical biochemistry.   The fact that the probes are directed to single molecule target analytes, i.e., molecules of the same analyte, that are immobilized on spatially separate regions of a substrate is not viewed as additional element that is sufficient to amount to “significantly more”, because detecting single molecules of analytes that are immobilized on spatially separate regions of a substrate is known in the art – see, for example, Levene et al.  (Science, 2003, 299, 682–689).  In Levene, immobilized on substrate single molecules of enzymes (target analyte) are exposed to set of fluorescently tagged ligands (detectably labeled probes). See p. 683. 

Furthermore, digitizing information, as in claim 6, which is a mathematical transformation,  is a conventional and routine way of data processing.    The description in the “digitizing” step of required amount L of bits, is not description of the code itself, but rather a decision making on how many bits should be used.  Decision making step on how much information is needed is a judicial exception itself.   Therefore, merely digitizing information into a code, is a mathematical transformation (i.e., a judicial exception, abstract idea), and is not viewed as an additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.   

Further, with regard to claims 9-17, using particular methods of detection (fluorescent, optical, electrical), and particular probes (addressed, generically, as antibodies, or aptamers), or analytes (addressed, generically, as proteins, peptides and nucleic acids) are generic functions that are well understood, routine and conventional activities previously known to the industry.  

Viewed individually, these additional non-abstract claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. And when the claims are viewed as a whole, they do not confine the use of the abstract idea to a particular technological application; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computer-based analysis of genetic data). Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

103
Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunderson et al. (Genome Research, Vol. 14, No. 5, 2004, pp. 870-877)	    
Gunderson teaches a method for detecting a plurality of analytes, comprising: obtaining a plurality of ordered probe reagent sets (p. 875, col. 1, para 4 - sets of...oligonucleotides), each of said ordered probe reagent sets comprising one or more probes directed to a defined subset of N distinct target analytes (p. 875, col. 1, para 4 - sets of...oligonucleotides complementary to the bead sequences were synthesized; p. 875, col. 1, para 3 - A set of... capture oligonucleotide sequences was synthesized. Each sequence was individually immobilized on activated beads), wherein said N distinct target analytes (p. 870, col. 2, last para - eight different bead types) are immobilized on spatially separate regions of a substrate (Abstract - spatially fixed collection), and each of said probes is detectably labeled (p. 871, col.1, para 1 - fluorescently labeled decoder oligonucleotide); performing at least M cycles of probe binding and signal detection (p. 870, col. 2, last para - three sequential hybridizations, or stages. Note: three sequential hybridizations means M = 3), each cycle comprising one pass (p. 871, col. 1, para 1 - all beads in the array are labeled simultaneously at each stage. Note: labeled simultaneously = 1 pass; see instant specification, para [0096] - A pass comprises a binding step and a signal detection step), wherein a pass comprises use of at least one of said ordered probe reagent sets (p. 871, col. 1, para 1 - all beads in the array are labeled simultaneously at each stage, by exposure to a pooled set of decoders); detecting from said at least M cycles a presence or an absence of a plurality of signals from said spatially separate regions of said substrate (p. 871, col. 1, para 1 - In each of the three stages, the bead is "colored" by hybridization to a fluorescently labeled decoder oligonucleotide; p. 873, Fig. 3 - Decoding images from eight sequential stages...The low intensity peak includes beads in the OFF state and empty wells); and determining from said plurality of signals at least K bits of information per cycle (p. 871, col. 1, para 1 - all beads in the array are labeled simultaneously at each stage; Note: all beads are labeled simultaneously at each stage = one pass per cycle (K= 1); see instant specification, para [0038] - K bits of information comprise information about the number of passes in a cycle) for one or more of said N distinct target analytes (p. 871, col. 1, para 1 - all beads in the array are labeled). Gunderson does not specifically teach wherein said at least K bits of information are used to determine L total bits of information, wherein K x M = L bits of information and L > log's2 (N), and wherein said L bits of information are used to determine a presence or an absence of one or more of said N distinct target analytes. However, Gunderson teaches a general formula for the number of single-pass stages required for decoding N bead types (p. 871, col. 1, para 3 - If there are N bead types and k distinguishable labels, or states, then the number of stages required is S = [Iogk N]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that, when two labels are used, this equation becomes S = [log2 N], where S = the number of stages needed to determine a presence or an absence of one or more of said N distinct target analytes. Gunderson further teaches that for eight distinct beads this means that unique decoding could be achieved in 3 stages (p. 871, col. 1, para 2 - There are three decoder pools in total, one for each stage. The stage 1 pool has the first four decoders colored green and the last four colored red. The decoders in subsequent stages are labeled so that after three stages each bead type is assigned a unique three-bit color code.., in binary representation, in which G = 0 and R = 1). Result agrees with the formula L= K x M=1x3=3.
Regarding claim 2, Gunderson teaches wherein L comprises bits of information for target identification (p. 871, col. 1, para 3 - the eight bead types are decoded with three stages and two color labels) but fails to disclose wherein L > log2 (N). However, it would have been obvious to one of ordinary skill in the art that increasing a number of passes in each cycle (stage) would increase the number of times each array is hybridized and would, therefore, increase the value of L. For example, decoding 8 beads in three cycles with 2 labels (red and green) while applying them sequentially within each cycle would increase the number of passes in each cycle to 2. That would increase L from 3 (as disclosed by Gunderson in the case of one-pass cycles (p. 871, col. 1, para 3) to 6 (L= K x M = 6, where K is the number of bits of information per cycle (2 passes; see instant specification, para [0038]), and M is the number of cycles. This would mean L > log2 (N) because 6 > log2 (8).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expand the invention of Gunderson to incorporate additional passes in the cycles. The motivation for doing so would be to achieve more bits of information per cycle which would allow to quantify a larger number of analytes.
    
Regarding claims 3,4, Gunderson teaches wherein L comprises bits of information that are ordered in a predetermined order (p. 871, col. 1, para 2 - There are three decoder pools in total, one for each stage. The stage 1 pool has the first four decoders colored green and the last four colored red. The decoders in subsequent stages are labeled so that after three stages each bead type is assigned a unique three-bit color code), but fails to disclose wherein L > log2 (N). However, it would have been obvious to one of ordinary skill in the art that increasing a number of passes in each cycle (stage) would increase the number of times each array is hybridized and would, therefore, increase the value of L. For example, decoding 8 beads in three cycles with 2"labels (red and green) while applying them sequentially within each cycle would increase the number of passes in each cycle to 2. That would increase L from 3 (as disclosed by Gunderson in the case of one-pass cycles (p. 871, col. 1, para 3)) to 6 (L= K x M = 6, where K is the number of bits of information per cycle (2 passes; see instant specification, para [0038]), and M is the number of cycles. This would mean L > log2 (N) because 6 > log2 (8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expand the invention of .Gunderson to incorporate additional passes in the cycles. The motivation for doing so would be to achieve more bits of information per cycle which would allow to quantify a larger number of analytes.
Regarding claim 5, Gunderson teaches wherein L comprises bits of information comprising a key for decoding an order of said plurality of ordered probe reagent sets (p. 871, col. 1, para 3 - the eight bead types are decoded with three stages and two color labels. The approach scales exponentially. If there are N bead types and k distinguishable labels, or states, then the number of stages required is S = [Iogk N]). However, Gunderson fails to explicitly disclose wherein L > log2 (N). However, it would have been obvious to one of ordinary skill in the art that increasing a number of passes in each cycle (stage) would increase the number of times each array is hybridized and would, therefore, increase the value of L. For example, decoding 8 beads in three cycles with 2 labels (red and green) while applying them sequentially within each cycle would increase the number of passes in each cycle to 2. That would increase L from 3 (as disclosed by Gunderson in the case of one-pass cycles (p. 871, col. 1, para 3)) to 6 (L= K x M = 6, where K is the number of bits of information per cycle (2 passes; see instant specification, para [0038]), and M is the number of cycles. This would mean L • log2 (N) because 6 • log2 (8).
Regarding claim 6, Gunderson teaches the method further comprising digitizing said plurality of signals to expand a dynamic range of detection of said plurality of signals (p. 871, col. 1, para 2 - each bead type is assigned a unique...color code...The bead circled in Figure 2B has the color signature (GRG), or 010 code in binary representation, in which G = 0 and R = 1. Note: binary representation = digitizing; see instant specification, para [0062] - A "bit" ...refers to a basic unit of information in...digital communications. A bit can have only one of two values.., these values are 0 and 1).
Regarding claim 7, Gunderson teaches wherein said at least K bits of information comprise information about the number of passes in a cycle (p. 871, col. 1, para 1 - all beads in the array are labeled simultaneously at each stage; Note: all beads are labeled simultaneously at each stage = one pass per cycle (K=I); see instant specification, para [0038] - K bits Of information comprise information about the number of passes in a cycle)
    
With regard to claims 9-22,24-28the claims contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.

In particular, regarding claim 8, Gunderson teaches wherein said at least K bits of information comprise information about the absence of a signal for one of said N distinct target analytes (p. 871, col. 1, para 4 - We use a process that decodes...bead types by using three states: two fluorescent "ON" states...and one non-fluorescent "OFF" state. Note: the "OFF" state means no signal).


Further, regarding claim 9, Gunderson teaches wherein said detectable label is a fluorescent label (p. 872, Fig. 2, legend - The decoder is labeled with a fluorophore).
Further, regarding claim 15, Gunderson teaches the method of claim 1, wherein said plurality of analytes comprises a a nucleic acid molecule (p. 874, col. 1, para 2 - the majority of the genotyping being carried out for the International HapMap Project, which aims to create a detailed map of common genetic variation across the human genome, is being carried out by using randomly assembled arrays manufactured by our decoding process).
Further, regarding claim 16, Gunderson teaches wherein said detecting from said at least M cycles a presence or an absence of a plurality of signals (p. 873, Fig. 3 - Decoding images from eight sequential stages...The low intensity peak includes beads in the OFF state and empty wells) comprises optically detecting said plurality of signals (p. 875, col. 2, para 4 - A core corresponds to an etched well in the optical fiber bundle and has a high probability of containing a bead).
Further, regarding claim 18, Gunderson teaches wherein said method is computer implemented (p. 876, col. 1, para 2 from the bottom - All processing and quality metric generation takes ~20 min on a standard personal computer for a matrix of 96 arrays).
Further, regarding claim 19, Gunderson teaches wherein K is one bit of information per cycle (p. 871, col. 1, para 1 - all beads in the array are labeled simultaneously at each stage; Note: all beads are labeled simultaneously at each stage = one pass per cycle, K=one bit of information; see instant specification, para [0038] - K bits of information comprise information about the number of passes in a cycle).
Further, regarding claim 20, Gunderson fails to disclose wherein K is two bits of information per cycle. However, it would have been obvious to one of ordinary skill in the art that increasing a number of passes in each cycle (stage) to 2 would increase the total number of times each array is hybridized and would double the value of L. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to expand the invention of Gunderson to incorporate additional passes in the cycles. The motivation for doing so would be to achieve more bits of information per cycle which would allow to quantify a larger number of analytes.

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure

Webb et al.  (US 2005/0049796) is in the field of microarray encoding and discloses wherein said error correction comprises using a Reed-Solomon code (Para [0104))

	Chai et al. (Single-molecule protein arrays enabled by scanning probe block copolymer lithography. PNAS 108 (49): 19521-19525 (December 6, 2011)) teach that control of the placement of protein molecules on surfaces could enable advances in a wide range of areas from development of nanoscale biomolecular devices to fundamental studies in cell biology (Abstract).


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb